Filed 4/27/18

                              CERTIFIED FOR PUBLICATION


                  COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                       DIVISION ONE

                                    STATE OF CALIFORNIA



 Estate of NORMAN CASSERLEY,
 Deceased.

                                               D072298
 THERESA HAWKINS, as administrator,
 etc.,

          Plaintiff and Respondent,            (Super. Ct. No.
                                                37-2015-00033629-PR-LA-CTL)
          v.

 EMERITA CRUZ JOYA,

          Objector and Appellant.



        APPEAL from a judgment of the Superior Court of San Diego County, Julia C.

Kelety, Judge. Affirmed.

        Legler & Tomlinson and Thomas M. Tomlinson for Objector and Appellant.

        Preovolos Lewin & Hezlop, Carl J. Jones and Thanasi K. Preovolos for Plaintiff and

Respondent.
       Emerita Cruz Joya appeals from a probate court order approving the final accounting

and settling the estate of Norman Casserley (Decedent). Joya had filed a creditor's claim

against Decedent's estate based on a criminal restitution order entered in her husband's

favor, which was recorded after Decedent's death. The court rejected Joya's argument that

her claim was entitled to priority either as a recorded lien or under the state Constitution's

restitution provision. We affirm.

                    FACTUAL AND PROCEDURAL BACKGROUND

                           Restitution Award and Original Abstract

       Decedent and Paul Blazevich were once neighbors. A conflict arose between them

(the nature of which is not revealed in the record), as a result of which Decedent was

convicted of a crime that entitled Blazevich to restitution. On May 21, 1997, Decedent was

ordered to pay Blazevich restitution totaling $17,796, plus 10 percent interest from the date

of sentencing.

       About 10 years later, on October 9, 2007, Blazevich obtained an "order for restitution

and abstract of judgment" (capitalization omitted; hereafter, Original Abstract) from the

court and recorded it.

                                       Amended Abstract

       About one week later, on October 17, 2007, Blazevich obtained an "amended order

for restitution and abstract of judgment" (capitalization omitted; hereafter, Amended

Abstract). The Amended Abstract reflected an additional $27,000 restitution award,

bringing the total to $44,796. The record does not indicate the basis for the additional

award. In addition to the new $27,000 award, the Amended Abstract indicated the balance

                                                2
then due under the Original Abstract had grown from $17,796 to $36,532.93 (presumably

due to accrued interest on the $17,796).

       Blazevich did not immediately record the Amended Abstract.

                                   Assignment of Judgment

       On February 8, 2008, Blazevich executed and recorded an assignment of judgment

(Assignment) in favor of his wife, Joya. The Assignment referred only to the Original

Abstract, but purported to convey Blazevich's interest in "all rights accrued or to accrue

under that judgment."

                                        Probate Estate

       On July 3, 2015, Decedent died intestate, with no surviving spouse, children, parents,

or grandparents. The respondent in this appeal, Theresa Hawkins (Administrator), filed a

probate petition seeking issuance of letters of administration and appointment as the estate's

personal representative.1 On January 21, 2016, the probate court appointed Administrator




1       " 'The "personal representative" is the person or firm appointed by the probate court
to administer the probate of a decedent's estate. [Citation.] The personal representative may
be the executor, who is the person named as such in the decedent's will, or it may be the
successor to the executor, or an administrator appointed by the court where the decedent
died without a will naming an executor [citation].' " (Estate of Wong (2012) 207
Cal. App. 4th 366, 375, fn. 3, italics added.) "It is the duty of the personal representative to
collect estate assets and preserve them until distribution, to pay claims against the estate
including taxes and the charges of administration, and to distribute the residue to those
entitled." (Estate of Gerber (1977) 73 Cal. App. 3d 96, 109; Prob. Code, § 9650.)
        Administrator described herself to the probate court as "a private professional
fiduciary" licensed by the Professional Fiduciaries Bureau. She sought appointment as the
administrator inasmuch as she was unable to locate any of Decedent's next of kin, and the
county's public administrator declined to exercise priority. (See Prob. Code, § 8461
[specifying the order of priority for persons entitled to appointment as administrator].)

                                               3
as the personal representative of Decedent's estate, with "full authority . . . to administer the

estate without court supervision under the Independent Administration of Estates Act."2

       The San Diego County Public Administrator and the California Department of Health

Care Services—each an unsecured creditor—filed claims against the estate for $1,379.50

and $147,766.69, respectively.

       Administrator determined the only asset in Decedent's estate was his residence. She

listed it for sale on May 16, 2016, and about one week later accepted an offer of $172,000,

with a 10-day escrow period.

                                          Joya's Claim

       About one week into the escrow period, Blazevich contacted Administrator and

explained that he had obtained an Amended Abstract but was unable to locate it. Blazevich

asked that the Administrator accept a retired judge's affidavit attesting to the Amended

Abstract as proof of its underlying obligation. Administrator declined and explained that the

unrecorded Amended Abstract did not encumber the residence. Administrator encouraged

Blazevich and his wife to submit their claim as to the recorded Original Abstract as soon as

possible so that escrow could close.

       Neither Blazevich nor Joya immediately submitted a creditor's claim, which delayed

the close of escrow. To encourage them to submit an appropriate claim, Administrator




2      Full authority under the Independent Administration of Estates Act includes (among
other things) the authority to sell real property and to allow or reject creditors' claims
without prior court approval. (Prob. Code, §§ 10511, 10552, subd. (a).)
                                                 4
agreed not to distribute the sale proceeds to other creditors until the probate court resolved

the parties' claims regarding the Amended Abstract.

       On June 10, 2016, Joya filed a creditor's claim for $178,000. She acknowledged in

her claim that only the Original Abstract had been recorded, and, thus, a dispute existed as

to whether the entire restitution award was secured.

       On June 22, 2016—nearly one year after Decedent's death—the Amended Abstract

was recorded.

       Escrow closed on July 8, 2016, and Joya received $51,867.04 from the sale

proceeds.3

       One week later, Joya filed an amended creditor's claim for $93,358.22. On the

Original Abstract, Joya acknowledged receipt of the funds from escrow, as well as an

additional payment of $2,064.92 (the details of which are unclear from the record), but Joya

claimed there was still a balance due of $14,569.72.4 On the Amended Abstract, Joya

claimed a balance due of $78,788.50.5 In light of Joya's amended claim and the other

creditors' earlier-filed claims, Administrator determined the estate was insolvent.




3      The funds released to Joya from escrow appear to approximate 10 percent interest
accruing from the date restitution of $17,796 was ordered (May 21, 1997) to the date escrow
closed (July 8, 2016).

4      In light of the funds released to Joya from escrow, the record does not make clear
Joya's basis for this additional claim on the Original Abstract.

5      The record does not make clear how Joya calculated this amount.

                                               5
                   Administrator's Final Accounting and Joya's Objection

       On September 20, 2016, Administrator filed her "First and Final Account and Report

of Administrator and Petition for Settlement" (Final Accounting). In it, Administrator

proposed treating Joya's, the county's, and the state's claims all as unsecured general debts

entitled to the lowest level of priority.6 Administrator disputed a portion of Joya's amended

claim, and rejected Joya's view that her claim was entitled to priority over the county's or the

state's unsecured claims. First, Administrator asserted that because the Amended Abstract

was not recorded until after Decedent's death, the debt based on that abstract was governed

by the Probate Code's provisions regarding general unsecured debts (see fn. 6, ante), not the

Code of Civil Procedure's provisions regarding enforcement of judgments.7

       Second, Administrator argued the amended claim's provenance as a criminal

restitution order did not entitle it to preference under the California Constitution's restitution

provision, which states: "All monetary payments, monies, and property collected from any




6      Probate Code section 11420, subdivision (a) specifies the following order of priority
for payment of creditors' claims: (1) administrative expenses; (2) secured debts; (3) funeral
expenses; (4) expenses of last illness; (5) family allowance; (6) wage claims; and (7)
"[g]eneral debts, including judgments not secured by a lien . . . ."

7       Code of Civil Procedure section 686.020 states: "After the death of the judgment
debtor, enforcement of a judgment against property in the judgment debtor's estate is
governed by the Probate Code, and not [Title 9 of Part 2 of the Code of Civil Procedure]."
        Probate Code section 9300 states: "[A]fter the death of the decedent all money
judgments against the decedent or against the personal representative on a claim against the
decedent or estate are payable in the course of administration and are not enforceable
against property in the estate of the decedent under the Enforcement of Judgments Law
(Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure)."

                                                6
person who has been ordered to make restitution shall be first applied to pay the amounts

ordered as restitution to the victim." (Cal. Const., art. I, § 28, subd. (b)(13)(C).)

       Joya filed an objection to the Final Accounting. She maintained the postdeath

recordation of the Amended Abstract created a lien on probate estate assets, irrespective of

Code of Civil Procedure section 686.020. She also insisted her claim was entitled to priority

under the Constitution's restitution provision.

                                    Probate Court's Ruling

       The probate court found Joya's claim was unsecured and, therefore, not entitled to

priority over the county's or the state's claims. The court rejected Joya's lien theory,

reasoning that Joya's creation of a lien against probate estate assets was tantamount to

enforcing a judgment because the only reason Joya created the lien was to establish higher

claim-distribution priority.

       The court also rejected Joya's constitutional priority argument, explaining that

because restitution orders are "enforceable by a victim as if [they] . . . were a civil

judgment" (Pen. Code,8 § 1214, subd. (b)), and because civil judgments not recorded before

the debtor's death are governed by the Probate Code (and not the judgment-enforcement

provisions of the Code of Civil Procedure), the restitution order was not entitled to priority

under the Constitution.

       Joya appeals.




8      Undesignated statutory references are to the Penal Code.

                                                  7
                                        DISCUSSION

                                         I. Standing

       Each party contends the other lacks standing to participate in this appeal. We

disagree.

                                     A. Joya's Standing

       Administrator contends Joya lacks standing because this appeal concerns only the

Amended Abstract, and Blazevich assigned to Joya only his interest in the Original Abstract.

Administrator reasons Blazevich must not have intended to assign his rights under the

Amended Abstract to Joya because he was aware of the Amended Abstract when he

executed the Assignment, yet he did not expressly refer to it.

       Joya counters that Administrator forfeited this challenge by failing to raise it in the

probate court. Alternatively, Joya maintains she has standing because the Assignment

expressly states it conveys all of Blazevich's interest in the Original Abstract, "together with

all rights accrued or to accrue under that judgment." (Italics added.)

       Administrator's challenge to Joya's standing raises a factual issue regarding

Blazevich's intent. Because Administrator did not raise this issue in the probate court, we

will not consider it on appeal and reject Administrator's lack-of-standing argument. (See

Krechuniak v. Noorzoy (2017) 11 Cal.App.5th 713, 726 [where a " 'new theory

contemplates a factual situation the consequences of which are open to controversy and

were not put in issue or presented at the trial[,] the opposing party should not be required to

defend against it on appeal.' "].)



                                               8
                                  B. Administrator's Standing

       Joya contends Administrator lacks "standing to participate in this appeal" because she

is not "aggrieved." We disagree.

       "[I]f a claim 'may diminish the estate to be finally distributed, or may make the fund

from which the creditors are to be paid insufficient for that purpose, the administrator is

interested, and in the event of an adverse ruling is a party aggrieved.' " (Estate of Kessler

(1948) 32 Cal. 2d 367, 370 (Kessler);9 see Estate of Goulet (1995) 10 Cal. 4th 1074, 1082

[same]; Eisenberg et al., Cal. Practice Guide: Civil Appeals and Writs (The Rutter Group

2017) ¶ 2:308, p. 2-198 ["Representative parties . . . have standing to appeal a judgment or

order that is detrimental to the estate, trust or fund that they represent (e.g., an order that

effectively diminishes the estate, trust or fund, or renders it inadequate to pay creditors)."].)

       Administrator was responsible for ensuring the proper distribution of estate assets to

creditors with bona fide claims. Allowing Joya's disputed claim to attain priority would

have been detrimental to the estate because it would have left insufficient funds to satisfy

the county's and the state's undisputed claims. Thus, Administrator has standing to represent

the estate's interests in this appeal.




9       Joya cites a different passage in Kessler, in which the court recites the general rule
that the administrator of an estate is not an interested party. (Kessler, supra, 32 Cal.2d at p.
369.) However, in the following paragraphs, the Kessler court explains that the general rule
does not apply when—as is the case here—estate assets are insufficient to satisfy all
creditors' claims. (Id. at pp. 369-370.)
                                                 9
        II. Postdeath Recordation of the Amended Abstract Did Not Create a Lien

       We easily dispose of Joya's claim that the recordation of the Amended Abstract after

Decedent's death created a lien against his probate estate assets. Section 686.020 of the

Code of Civil Procedure states: "After the death of the judgment debtor, enforcement of a

judgment against property in the judgment debtor's estate is governed by the Probate Code,

and not by this title." The Law Revision Commission Comments to this section—which are

" 'deemed to express the Legislature's intent' " (Guardianship of Ann S. (2009) 45 Cal. 4th
1110, 1137-1138, fn. 20)—clearly state "the filing of an abstract of judgment after death of

the judgment debtor does not create a lien on estate property." (Cal. Law Revision Com.

com., 16B West's Ann. Code Civ. Proc. (2009 ed.) foll. § 686.020, p. 224, italics added).

Thus, because the Amended Abstract was recorded after Decedent's death, the probate court

correctly found the abstract did not create a lien on estate assets.

            III. The Constitution's Restitution Provision Does Not Apply Here

                                A. Relevant Legal Principles

       We review de novo the interpretation of a constitutional provision. (People v. Arroyo

(2016) 62 Cal. 4th 589, 593 (Arroyo).) "[O]ur interpretation of a ballot initiative is governed

by the same rules that apply in construing a statute enacted by the Legislature. [Citations.]

We therefore first look to 'the language of the statute, affording the words their ordinary and

usual meaning and viewing them in their statutory context.' " (People v. Park (2013) 56
Cal. 4th 782, 796 (Park); Arroyo, at p. 593 ["[t]he statutory language must also be construed

in the context of . . . the overall statutory scheme"].) " ' "When statutory language is clear

and unambiguous, there is no need for construction and courts should not indulge in it."

                                               10
[Citation.]' " (People v. Hendrix (1997) 16 Cal. 4th 508, 512.) However, " ' "[w]hen the

language is ambiguous, 'we refer to other indicia of the voters' intent, particularly the

analyses and arguments contained in the official ballot pamphlet.' " ' [Citation.] 'In other

words, our "task is simply to interpret and apply the initiative's language so as to effectuate

the electorate's intent." ' " (Arroyo, at p. 593; see People v. Valencia (2017) 3 Cal.5th 347,

364 (Valencia) ["we examine the materials that were before the voters."].) " 'Where

uncertainty exists consideration should be given to the consequences that will flow from a

particular interpretation.' " (Valencia, at p. 358.)

       "In 1982, California voters passed Proposition 8, also known as The Victims' Bill of

Rights," which "added article I, section 28, subdivision (b) to the California Constitution[.]"

(People v. Giordano (2007) 42 Cal. 4th 644, 652 (Giordano).) This provision mandated that

"[r]estitution shall be ordered from the convicted persons in every case, regardless of the

sentence or disposition imposed, in which a crime victim suffers a loss, unless compelling

and extraordinary reasons exist to the contrary." (Former Cal. Const., art. I, § 28, subd. (b),

as adopted June 8, 1982, italics added; People v. Gross (2015) 238 Cal. App. 4th 1313, 1318

(Gross).)

       In response, " '[t]he Legislature has enacted, and frequently amended, a bewildering

array of responsive statutes.' " (Giordano, supra, 42 Cal.4th at p. 652.) For example, in

1983, the Legislature enacted section 1202.4, which, over the years, "consolidated much of

the state's victim restitution scheme." (Giordano, at p. 653; see Luis M. v. Superior Court

(2014) 59 Cal. 4th 300, 304.) As it read in 2008, section 1202.4 directed trial courts to order

convicted defendants to pay restitution directly to any victim who suffered losses as a result

                                                11
of the defendant's crime, and to pay a restitution fine to a state fund that compensates crime

victims. (Former § 1202.4, subds. (a)-(f); Gross, supra, 238 Cal.App.4th at p. 1318.) The

statute gave courts the discretion not to order payment of direct restitution or a restitution

fine if the court found "compelling and extraordinary reasons for not doing so." (Former

§ 1202.4, subds. (b), (c), (f).)

       In 2008, voters passed Proposition 9, also known as Marsy's Law, which "provides

for a broad spectrum of victims' rights, including restitution." (Gross, supra, 238

Cal.App.4th at p. 1317.)10 As relevant here, Marsy's Law eliminated trial courts' discretion

to not order direct victim restitution,11 and added a new provision regarding payment of

victim restitution orders. Article I, section 28, subdivision (b) now reads:

           "(b) In order to preserve and protect a victim's rights to justice and due
           process, a victim shall be entitled to the following rights: [¶] . . . [¶]

           "(13) To restitution.

           "(A) It is the unequivocal intention of the People of the State of
           California that all persons who suffer losses as a result of criminal
           activity shall have the right to seek and secure restitution from the
           persons convicted of the crimes causing the losses they suffer.




10     Apart from restitution, Marsy's Law recognizes victims' rights by (among other
things) granting them additional rights of notice and participation in criminal proceedings,
and by reforming the "excessive" parole process. (See, e.g., Cal. Const., art. I, § 28, subds.
(b)(1)-(13), (f)(6); People v. Hannon (2016) 5 Cal.App.5th 94, 99-100.)

11      The Legislature, likewise, subsequently amended section 1202.4 to eliminate trial
courts' discretion to not order direct victim restitution. (§ 1202.4, subd. (f); Stats. 2016, ch.
37 (Assem. Bill No. 2295), § 3, eff. Jan. 1, 2017.) However, courts retain that discretion
with respect to restitution fines. (§ 1202.4, subds. (b), (c).)

                                               12
           "(B) Restitution shall be ordered from the convicted wrongdoer in
           every case, regardless of the sentence or disposition imposed, in which
           a crime victim suffers a loss.

           "(C) All monetary payments, monies, and property collected from any
           person who has been ordered to make restitution shall be first applied
           to pay the amounts ordered as restitution to the victim." (Italics
           added.)

       The voter information materials regarding Marsy's Law include a four-page analysis

by the Legislative Analyst. (Ballot Pamp., Gen. Elec. (Nov. 4, 2008) analysis, pp. 58-61

(hereafter, Pamphlet).)12 Very little of that analysis relates to the restitution provision. For

example, only a single paragraph describes the "Changes Made by This Measure" with

respect to restitution:

           "This measure requires that, without exception, restitution be ordered
           from offenders who have been convicted, in every case in which a
           victim suffers a loss. The measure also requires that any funds
           collected by a court or law enforcement agencies from a person ordered
           to pay restitution would go to pay that restitution first, in effect
           prioritizing those payments over other fines and obligations an
           offender may legally owe." (Pamphlet, supra, analysis, at p. 58, italics
           added.)

       Within the Legislative Analyst's two-page analysis of the fiscal impact of Marsy's

Law, only the following two paragraphs address the measure's restitution provision:

           "The changes to the restitution process contained in this measure could
           affect state and local programs. Currently, a number of different state
           and local agencies receive funding from the fines and penalties
           collected from criminal offenders. For example, revenues collected


12      In her reply brief, Joya "objects" to Administrator's appending of the Pamphlet to her
respondent's brief. The objection is not well-taken inasmuch as courts are authorized to
consider such material when construing an ambiguous ballot measure. (Arroyo, supra, 62
Cal.4th at p. 593.) Moreover, the material was before the probate court, and Joya discussed
it in her opening brief on appeal.

                                               13
           from offenders go to counties' general funds, the state Fish and Game
           Preservation Fund for support of a variety of wildlife conservation
           programs, the Traumatic Brain Injury Fund to help adults recover from
           brain injuries, and the Restitution Fund for support of crime victim
           programs. Because this initiative requires that all monies collected
           from a defendant first be applied to pay restitution orders directly to
           the victim, it is possible that the payments of fine and penalty revenues
           to various funds, including the Restitution Fund, could decline.

           "However, any loss of Restitution Fund revenues may be offset to the
           extent that certain provisions of this initiative increase the amount of
           restitution received directly by victims, thereby reducing their reliance
           on assistance from the Restitution Fund. Similarly, this initiative may
           also generate some savings for state and local agencies to the extent
           that increases in payments of restitution to crime victims cause them to
           need less assistance from other state and local government programs,
           such as health and social services programs." (Pamphlet, supra,
           analysis, p. 61, italics added.)

                                          B. Analysis

       By its express terms, the restitution priority provision of Marsy's Law grants priority

to a victim's claim when money is "collected from any person who has been ordered to

make restitution . . . ." (Cal. Const., art. I, § 28, subd. (b)(13)(C), italics added.) This

phrase is ambiguous—although it makes clear whose funds must be collected, it does not

make clear what it means to collect. Based on the overall statutory scheme regarding

restitution orders, the information before the voters, and consideration of the consequences

of the parties' proffered interpretations, we conclude that, for purposes of Marsy's Law, the

marshalling of a decedent's assets by a court-appointed administrator operating under the

Independent Administration of Estates Act does not constitute collection of money from a

person who has been ordered to pay victim restitution.

       Within the overall statutory scheme of restitution orders, several statutes directly

address affirmative, active measures government entities may (or, in some instances, must)
                                            14
take to collect money from an offender who has been ordered to pay victim restitution or a

restitution fine. For example, section 2085.5, subdivision (c) requires the Department of

Corrections and Rehabilitation to deduct funds from a prisoner's wages and trust account

deposits and to transfer those funds to the California Victim Compensation Board (Board)

"for direct payment to the victim."13 Similarly, for an offender serving a prison term in

local custody, subdivision (d) of section 2085.5 authorizes the designated local agency to

deduct funds from the prisoner's wages and trust account deposits and to transfer them to the

Board "for direct payment to the victim." Similar deduction provisions apply for collection

of funds to satisfy restitution fines owed to the state. (See § 2085.5, subds. (a) & (c).)

       Similar provisions apply when a prisoner released from custody has not yet fully paid

a restitution order or fine. The obligation to pay the unpaid balance survives the prisoner's

release, and the designated local agency is authorized to "collect" the unpaid balance. (See

§§ 2085.6, subds. (a) & (b), 2085.7, subds. (a) & (b).)

       The Franchise Tax Board (FTB) is also authorized to "collect[]" delinquent

restitution orders and fines. (Rev. & Tax. Code, § 19280, subd. (a).) Upon referral by a

government entity (id., § 19280, subd. (a)(2)(B)), the FTB is authorized to collect restitution




13      Section 2085.5, subdivision (c) states in part: "If a prisoner owes a restitution order
imposed pursuant to . . . Section 1202.4 . . . , the secretary shall deduct a minimum of 20
percent or the balance owing on the order amount, whichever is less, up to a maximum of 50
percent from the wages and trust account deposits of a prisoner, unless prohibited by federal
law. The secretary shall transfer that amount to the California Victim Compensation Board
for direct payment to the victim, or payment shall be made to the Restitution Fund to the
extent that the victim has received assistance pursuant to that program. . . ."
                                                 15
orders "in any manner authorized under the law for the collection of a delinquent personal

income tax liability . . . ." (Rev. & Tax. Code, § 19280, subd. (c).)

       The statutory scheme regarding restitution also addresses collection activities by

courts. For example, section 1202.42 directs courts, "[u]pon entry of a restitution order," to

"enter a separate order for income deduction" that will be stayed until the "agency . . .

responsible for collection of restitution" informs the court "that the defendant has failed to

meet his or her obligation under the restitution order" without good cause. (§ 1202.42,

subds. (a)-(b).) "The income deduction order shall direct a payer to deduct from all income

due and payable to the defendant the amount required by the court to meet the defendant's

obligation." (§ 1202.42, subd. (c).)

       Courts are also authorized to grant prosecuting attorneys authority to use lien

procedures, including writs of attachment of property, "[i]f the defendant has failed to meet

his or her obligation under the restitution order and the defendant has not provided good

cause for the failure . . . ." (§ 1202.42, subd. (g).)

       Finally, when a criminal defendant has deposited cash bail with the court, upon

exoneration of the bail the court is authorized to "apply the money in satisfaction" of any

amounts owing for restitution orders or fines before "refund[ing] the surplus, if any, to the

defendant." (§ 1297.)

       From these examples, we observe that statutory references to the collection of money

to satisfy restitution orders (or fines) contemplate active, affirmative steps to secure the

funds—deducting them from an inmate's wages, levying them as if they were a delinquent

income tax liability, deducting them from an offender's income, or depositing them in a

                                                 16
court account as security for a defendant's liberty pending trial. The probate court's

involvement in Decedent's estate does not rise to this level of affirmative activity.

       The court granted Administrator "full authority . . . to administer the estate without

court supervision under the Independent Administration of Estates Act." As noted (see fns.

1 and 2, ante), this included the obligation to marshal Decedent's assets, and included the

authority to sell property and approve or reject claims without court approval. Under such a

broad delegation of authority, the court's attenuated connection to Decedent's estate property

is unlike the degree of direct, affirmative conduct exercised by government entities under

the statutory framework set out above. The cases Joya cites regarding a probate court's

constructive possession of estate property held by an administrator are inapplicable to the

circumstance before us.14

       In addition, the Legislative Analyst's assessment of the fiscal impact of the restitution

priority provision—a possible "decline" in "fine and penalty revenues"—supports our

interpretation of the phrase "collected from." Were Joya's construction correct, the fiscal

impact to the state could be dramatic—a victim entitled to restitution could theoretically

assert priority over a state or county tax lien. The fact the Legislative Analyst did not

address this potentially drastic impact indicates voters did not give the measure the meaning



14      For example, Blythe Co. v. Bankers' Inv. Co. (1905) 147 Cal. 82 is inapposite
because the cited passage is from the lengthy discussion of the case's procedural history and
describes a federal court's ruling in a related proceeding. (Id. at p. 88.) In re Durel (9th Cir.
1926) 10 F.2d 448 is similarly inapposite because this federal court merely stated the
general proposition that "prior to a decree of distribution [an] estate is in the custody of the
law, not subject to attachment which would delay and embarrass official proceedings in the
administration of the estate." (Id. at p. 449.) This does not relate to Joya's specific claim of
priority here.
                                                17
Joya attributes to it. (See, e.g., Valencia, supra, 3 Cal.5th at p. 365.) Moreover, the

Legislative Analyst's fiscal analysis regarding the loss of fine and penalty revenues is

consistent with the statutory restitution scheme, which now prioritizes victim restitution

orders above restitution fines. (See, e.g., § 2085.5, subd. (j) ["If a prisoner has both a

restitution fine and a restitution order from the sentencing court, the department shall collect

the restitution order first . . . ."]; § 2085.5, subds. (k), (l) [designated local agencies collect

restitution orders before fines]; § 1203.1d, subd. (b) [restitution victims have first priority

for disbursement of restitution funds collected by the FTB at the request of a designated

local agency].)

       Finally, Joya's interpretation of the measure would, as Administrator contends, lead

to "strange consequences." (See Valencia, supra, 3 Cal.5th at p. 358 [" 'Where uncertainty

exists consideration should be given to the consequences that will flow from a particular

interpretation.' "]; Simpson Strong-Tie Co., Inc. v. Gore (2010) 49 Cal. 4th 12, 27 ["we may

reject a literal construction that is contrary to the legislative intent apparent in the statute or

that would lead to absurd results"].) For example, in addition to our tax lien example above,

a victim with a restitution order presumably could assert priority in a foreclosure proceeding

over an earlier-recorded first deed of trust or mechanic's lien, upsetting the economic

expectations of lenders and tradesmen. Joya's reading would also give restitution orders

priority over child support orders, which are the subject of strong public policy. (Fam.

Code, § 4053, subd. (e) [child support guideline "seeks to place the interests of children as

the state's top priority"].) We doubt the voters intended such consequences.



                                                 18
       Our construction of Marsy's Law does not leave a crime victim without a judicial

remedy to enforce a restitution order. To the contrary, an order to pay restitution is "fully

enforceable by a victim as if the restitution order were a civil judgment, and enforceable in

the same manner as is provided for the enforcement of any other money judgment."

(§ 1214, subd. (b); see § 1202.4, subd. (a)(3)(B) ["Restitution to the victim . . . shall be

enforceable as if the order were a civil judgment."]; § 1202.4, subd. (i) ["A restitution order

imposed pursuant to subdivision (f) shall be enforceable as if the order were a civil

judgment."].) The civil judgment-enforcement mechanisms available during a restitution

debtor's lifetime are akin to the direct, affirmative governmental collection activity

contemplated in the overall restitution statutory scheme.

                                         DISPOSITION

       Affirmed. Appellant to pay respondent's costs on appeal.




                                                                                    HALLER, J.
WE CONCUR:



McCONNELL, P. J.



HUFFMAN, J.




                                               19